 


109 HR 4118 IH: Human Cloning Prevention Act of 2005
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4118 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit Federal payments to any individual, business, institution, or organization that engages in human cloning. 
 
 
1.Short titleThis Act may be cited as the Human Cloning Prevention Act of 2005.
2.Prohibition
(a)General RuleExcept as provided in subsection (b), no Federal agency shall—
(1)make any grant, contract, or other payment; or
(2)enter into any obligation for making any such grant, contract, or payment,to any individual, business, institution, or organization that within the past 1 year has engaged in human cloning, or to any individual, business, institution, or organization that controls, is controlled by, or is under common control with any individual, business, institution, or organization that within the past 1 year has engaged in human cloning.
(b)ExceptionSubsection (a)(1) shall not apply to any payment a Federal agency is obligated to make.
3.DefinitionFor purposes of this Act, the term human cloning means human asexual reproduction, accomplished by introducing nuclear material from one or more human somatic cells into a fertilized or unfertilized oocyte whose nuclear material has been removed or inactivated so as to produce a living organism (at any stage of development) that is genetically identical to an existing or previously existing human organism. 
 
